Citation Nr: 0804446	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  00-03 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
September 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for hepatitis C.  In an October 2004 
decision, the Board upheld the denial of the claim.  The 
veteran appealed this determination to the United States 
Court of Appeals for Veterans Claims (Court) which, by Order 
dated August 23, 2005, granted a Joint Motion for Remand.  
The case was again before the Board in May 2006, at which 
time it was remanded for additional development of the 
record.  The case is again before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  Hepatitis C was not present during service or for some 
years thereafter.

2.  The preponderance of the competent evidence establishes 
that hepatitis C was initially documented several years 
following service, and that it is not etiologically related 
to service.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in October 2002 and June 2006 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that pertains to the claim.  
The veteran was advised of the evidence needed to establish a 
disability rating and effective date in the June 2006 letter.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
medical records, private medical records, reports of VA 
examinations, and the opinion of a VA physician. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Moreover, as the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim, any question as to an appropriate evaluation 
or effective date to be assigned is rendered moot.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Thus, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Sanders, supra; Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
articles on hepatitis, the service medical records, private 
medical records, VA examination reports, and the opinion of a 
VA physician.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

The Board will briefly summarize the relevant facts.  The 
service medical records disclose that the veteran was seen in 
August 1984 for a laceration on his forehead.  It was 
indicated that it was the result of an animal or human bite.  
It was reported that day that someone had hit him with a fist 
on the forehead.  Later that month, the veteran complained of 
nausea and stomach cramps.  Following an examination, the 
assessment was possible viral syndrome.  In February 1985, he 
complained of a possible infection under a cast.  It was 
indicated that there was a superficial abrasion on the left 
lateral leg, apparently from a saw used for removal of a 
cast.  A patient health questionnaire dated in September 1985 
shows that the veteran was to circle any of the conditions 
listed that he had.  He did not circle "liver condition."  

A clinical evaluation of the digestive system on a VA general 
medical examination in January 1986 was normal.

Private medical records disclose that the veteran had a 
tattoo on his chest in May 1986.  It was reported in May 1989 
that the veteran had non-A, non-B hepatitis.  Laboratory 
tests from 1989 to 1992 reflect elevated AST (SGOT) and ALT 
(SGPT) levels.  

Private medical records dated from 1994 to 1996 are of 
record.  Hepatitis C was noted in November 1994.  A private 
physician noted in June 1996 that the veteran admitted to 
having one episode of intravenous drug abuse and several 
sexual encounters with different female partners.

On VA examination in September 1996, the veteran reported 
that he had hepatitis C that he believed originated from 
tattooing in service.  It was noted that the veteran had had 
multiple hospital admissions for drug addiction.  

The veteran was hospitalized by the VA in September 1998.  It 
was noted that he had a well-documented history of alcohol 
and drug abuse.  Prior records suggested that he was drinking 
to intoxication on a daily basis by age 18, and that he 
started using cocaine at age 25.  It was also reported that 
the veteran had experimented with heroin and LSD.  

Of record are various articles on hepatitis C.  In addition, 
the veteran submitted information concerning jet injectors, 
apparently prepared by an advocacy group.  This indicated 
that jet injector systems might transfer blood-borne viruses.  
It was also noted that it was highly unlikely that hepatitis 
C could be removed from instruments by the cleaning methods 
used by the U.S. military prior to 1991.

Various opinions concerning the etiology of the veteran's 
hepatitis C have been associated with the claims folder.  In 
February 2000, J.S., M.D., noted that he had seen the veteran 
earlier that month and the veteran had asked him to identify 
a potential source of his hepatitis C infection.  Dr. S. 
noted that the veteran became jaundiced in September 1989, 
and he was negative for hepatitis A and hepatitis B at that 
time.  He added that the veteran was diagnosed in 1994 with 
hepatitis C.  He further stated that the veteran's risk 
factors for hepatitis C included receiving multiple 
injections in service; having a skin laceration from an 
orthopedic saw while having a cast removed, working as a 
health care worker at a private hospital, cocaine abuse and 
having a tattoo placed on his chest.  He noted that it was 
estimated that veterans have a 500 times greater risk of 
having hepatitis C, and that it was quite clear that alcohol 
ingestion of any type adversely effected the long-term 
prognosis of hepatitis C.  He concluded that he could not 
definitively identify a single source of his hepatitis C as 
the veteran had multiple risk factors.  

In May 2000, a VA physician reviewed the claims folder.  She 
concluded that it was difficult to identify the most likely 
cause of the veteran's hepatitis C.  In her opinion, it was 
at least as likely as not that the most likely cause was 
service-connected.  This was based on several factors, 
including the statement from Dr. S. that veterans have a 500 
percent greater risk of having hepatitis C; a study of 
veterans at a VAMC suggested that 18 percent of veterans are 
infected with hepatitis C; the natural history of chronic 
hepatitis C appeared to span several decades, and might be 
more prolonged when the hepatitis C virus infection occurred 
earlier in life, and the liver biopsy in August 1996 showed 
chronic hepatitis C; the veteran received shots from a jet 
injector, and from her experience, since it was very likely 
that the jet injectors used in 1982 did not have disposable 
needles, there was a great chance that the needle used on the 
veteran might have been used on somebody who was a hepatitis 
C carrier; and the veteran's treatment for what was 
considered to be the flu in service could also be at least as 
likely as not the symptoms of hepatitis C infection.  The 
examiner acknowledged that while she was not a 
gastroenterologist or infectious disease specialist, she was 
the medical director of a blood bank and had been designated 
by the American Red Cross as the hepatitis C virus 
coordinator.  Thus, she believed she was qualified to 
formulate the opinion requested by the RO.

Following an October 2002 VA examination, the examiner stated 
that with the evidence that the veteran had classic acute 
hepatitis in 1989, it appeared that this was where the 
hepatitis came from.  He added that the veteran had no clear-
cut risk factors for hepatitis in that time period that he 
could recall.  However, it was likely that this was where he 
contracted hepatitis C. 

In an addendum to the above VA examination report, the 
examiner noted that the veteran had not developed acute 
hepatitis until 1989, at which time he had been drinking.  He 
stated that the risk factors must be one to six months prior 
to 1989 when he had hepatitis.  Therefore, the veteran would 
have been out of service at the time he developed his risk 
factors.  The physician indicated that the risk factors the 
veteran had included remote intravenous cocaine usage and 
tattoos.  He opined that the tattoo in 1984 could not be a 
risk factor for the acute hepatitis because it was too 
remote.  He concluded that it had to be something within six 
months of the 1989 illness.

Following a VA examination in December 2006, a physician's 
assistant noted that without speculation, she was unable to 
provide an opinion other than that the veteran's risk factors 
outside service were much greater than the risk factor in 
service of the inoculation.  

In view of the conflicting opinions of record, the Board 
referred the claims folder to a VA physician who specializes 
in gastroenterology and hepatology, for an opinion regarding 
the etiology of the veteran's hepatitis C.  The specialist's 
curriculum vitae reveals extensive experience with hepatitis 
C, including giving lectures and publishing articles on the 
subject.  In October 2007, the VA specialist noted that he 
had reviewed the evidence in the claims file.  He indicated 
that hepatitis C testing was not available in 1989.  He 
stated that a review of the service medical records did not 
document a history suggestive of an acute or chronic liver 
disease.  The physician observed that the veteran reported 
multiple risk factors in his civilian life, including 
intravenous drug use, multiple sexual partners, incarceration 
and employment in the health care field.  It was indicated 
that the Centers for Disease Control (CDC) estimated that 60 
percent of newly acquired hepatitis C infections were 
associated with injection drug use and 21 percent with high-
risk sexual exposures.  In addition, the duration of 
incarceration was associated with increased rates of 
hepatitis C.  It was further noted that vaccinations in the 
U.S. had not been associated with hepatitis C transmission, 
and that case control studies performed by the CDC found no 
association between hepatitis C and military service, 
tattooing, or medical procedures.  The specialist opined that 
considering the low likelihood of hepatitis C transmission 
from the risk factors listed on active duty, and the higher 
likelihood of transmission with the risk factors associated 
with the veteran's civilian life, the veteran's chronic 
hepatitis C was most likely acquired in a manner unrelated to 
service.  

The Board acknowledges that a VA physician concluded in May 
2000 that it was at least as likely as not that the veteran's 
hepatitis C was service-connected, and that this opinion was 
predicated on a review of the record.  The Board finds, 
however, that the October 2007 opinion is of greater 
probative value and that, accordingly, the preponderance of 
the evidence is against the claim for service connection for 
hepatitis C.  In reaching this determination, the Board 
points out that the 2007 opinion cited several scientific 
studies that noted that hepatitis C infections are often 
associated with injection drug use or high risk sexual 
exposures.  In addition, and contrary to one of the main 
allegations raised by the veteran, the examiner cited a study 
finding that vaccinations had not been associated with 
hepatitis C transmission.  The Board also observes that the 
examiner cited a study that found 
no association between hepatitis C and military service, 
tattooing or medical procedures.  Moreover, the October 2007 
opinion was rendered by a physician who specializes in the 
field of gastroenterology and hepatology, and who has 
extensive experience with hepatitis C.  Conversely, the May 
2000 examiner is not a specialist in the field.  Thus, 
greater weight has been assigned to the October 2007 opinion.  

For the reasons summarized above, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for hepatitis C.


ORDER

Service connection for hepatitis C is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


